DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,.8-13,15-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821). 
a.	As to claims 1-3, 8-10, 15, 18, 19, 20, 25 Arana teaches a substrate/wiring board (item 111), and housing item 160 a first integrated circuit device (item 112); a second integrated circuit device electrically coupled to the first integrated circuit device with a plurality of device-to-device interconnects (item 113 and 125 interconnecting the devices).  Arana teaches thermal management element/reservoirs inter-disposed between the devices and the interconnections.  Arana wherein the at least one device-to-device interconnect extends through the vapor space/reservoir (figure 2 and item 284). Arana also teaches a heat dissipation element as part of the device Arana 
	Arana teaches wherein the at least one device-to-interconnect of the plurality of device-to-device interconnects that extends through the at least one the chamber contacts the first integrated circuit device and the second integrated circuit device (figure 1 shows the location cross section 2 figure 2 the cross section is well above 184 it is in the middle of 115  133 183 and 125 and the element 284 in the middle 115 is labeled an electrical connections applicant does not offer an explanation as to why there is an electrical contact in the middle of 115 other than to connect the two dies 112 and 113).


Arana does not teach at least one jumping drops vapor chamber between the first integrated circuit device and the second integrated circuit device, wherein at least one device-to-device interconnect of the plurality of device-to-device interconnects extends through the at least one jumping drops vapor chamber.  
Eid teaches jumping drops vapor chamber for use packaging in semiconductor dies. Eid teaches wherein the at least one jumping drops vapor chamber comprises a vapor space defined by a sidewall and a working fluid disposed within the vapor space.

Lundberg teaches providing element to extract heat up through  multiple dies to a heat spreader (items 71 to 60 connected). Lundberg Also teaches wherein the heat 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to replace to reservoir with the jumping drops reservoir optimize heat transfer out of the device to minimize the external structure need to extract heat.
Further it would have been obvious to one of ordinary skill in the art at the time of filing to provide connection to a heat spreader  as suggest Lundberg to dissipate the heat.


b.	As to claim 4, 6, 11, 13, 21, and 23 Arana teaches item wherein the at least one device-to-device interconnect extends through the sidewall (elements 125 in item 115). As such Arana also teaches , wherein the sidewall comprises a conductive material forming an electrical connect (the interconnect )between the first integrated circuit device and the second integrated circuit device.
c.	As to claim 5, 12,22 Arana teaches a underfill material. Though it not clear what the scope of “photo-definable” is it was clearly known and used to for underfills.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to use a photo-definable underfill to allow easy fabrication of the reservoir. Speeding up production time.
d.	As to claim 17 Arana/Lundberg does not explicitly teach further including an active heat removal device thermally coupled to the heat dissipation device. However 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include an active heat removal device coupled to item 160 of Arana or 60 of Lundberg to speed up heat removal.

Claim 7, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arana (cited on ids) in view of Eid (cited on ids) in view off Lundberg (20130277821)  as applied to claim 1,8 and 18 above, and further in view of Refai-Ahmed (20170092619).
a.	Arana does not explicitly further including: a third integrated circuit device electrically coupled to the first integrated circuit device with a plurality of device-to-device interconnects; and at least one additional jumping drops vapor chamber between the first integrated circuit device and the third integrated circuit device, wherein at least one device-to-device interconnect of the plurality of device-to-device interconnects extends through the at least one jumping drops vapor chamber.
Refai Ahmed teaches a third and a second interconnected to a first die (figure 1a item 112 as the first and each or  114 being a second and third)
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the stack in the configuration of Rafai-Ahmed with jumping drops between the first and second and the first and third for cooling between the dies.
Response to Arguments
10/14/2021 have been fully considered but they are not persuasive. Applicant argues 233 are “associated” with the fluidic channels (sic or they are the fluidic channels). This is incorrect and not commensurate with the disclosure of Arana/. Arana figure 1 show the location of the cross section 2-2 (figure 2) it is half-way in 115 there are no TSV  (184) shown to extend halfway into 115. Further even assuming arguendo that 184 and 284 are the same what are they electrically connecting half-way into 115? The only plausible element connection would be it is electrically connecting the two dies. It is noted that just because they have similar numberings (*84) that they are the same element. The location is incorrect for it to be the TSV 184. It may correspond to provide connection between the TSV and element on the other die 113 with the pad 181 corresponding to 184.
It further noted that Arana also teaches paragraph 18 that the gasket can be a solder material (or a electrically conductive material).
Thus the rejection is deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896